Citation Nr: 1209282	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  04-40 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral foot condition, previously claimed as stress fractures, bilateral second tarsal, metatarsal junctions and pes cavus; and if so, whether entitlement to service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral shin splints; and if so, whether entitlement to service connection is warranted.

3.  Entitlement to service connection for seizure disorder.

4.  Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from October 1994 to March 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran also requested a Board hearing in Washington, D.C., which was duly scheduled for February 2006.  The Veteran submitted a statement that was received at the RO on January 26, 2006, wherein she stated that she was unable to attend the hearing before a member of the Board and requested other options she may pursue for an Appeals hearing without having to be present.  In a letter dated in January 2008, the RO provided the Veteran with the option of pursuing either a videoconference hearing or in-person hearing.  The Veteran did not provide a response regarding a choice of hearing.  As such, the Board finds that the request for a hearing is withdrawn.  38 C.F.R. § 20.704(e) (2011).  

In June 2003, the Veteran raised the issue of individual unemployability due to service-connected disability (TDIU).  In January 2008, the Veteran sought to reopen her previously denied claim of lupus and raised the issue of entitlement to service connection for fibromyalgia.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for stress fractures, bilateral second tarsal, metatarsal junctions and pes cavus; entitlement to service connection for bilateral shin splints; entitlement to service connection for a seizure disorder; and entitlement to service connection for a asthma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1998 rating decision that denied service connection for stress fractures, bilateral second tarsal, metatarsal junctions on the basis that there was no evidence showing that the Veteran's stress fractures in service were chronic in nature and that denied service connection for pre-existing pes cavus because the evidence did not show that it was aggravated by service, was not appealed.  

2.  Evidence added to the record since the final April 1998 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for stress fractures, bilateral second tarsal, metatarsal junctions and pes cavus.  

3.  An April 1998 rating decision that denied service connection for bilateral shin splints on the basis that there were no complaints or diagnosis in the Veteran's service treatment records related to shin splints, was not appealed.  

4.  Evidence added to the record since the final April 1998 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral shin splints.  


CONCLUSIONS OF LAW

1.  The April 1998 rating decision denying reopening of a claim for service connection for stress fractures, bilateral second tarsal, metatarsal junctions and pes cavus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for stress fractures, bilateral second tarsal, metatarsal junctions and pes cavus has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The April 1998 rating decision denying reopening of a claim for service connection for bilateral shin splints is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

4.  New and material evidence sufficient to reopen the Veteran's claim for service connection for bilateral shin splints has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for stress fractures, bilateral second tarsal, metatarsal junctions, pes cavus and bilateral shin splints is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development.

New and material evidence

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Stress fractures, bilateral second tarsal, metatarsal junctions

In a decision dated in April 1998, the RO denied service connection for stress fractures, bilateral second tarsal, metatarsal junctions finding that there is no evidence showing that the Veteran's condition in service was chronic in nature.  The RO also denied service connection for pes cavus finding that the evidence did not show that the pre-existing disorder was aggravated by service.  Notice of the decision and appellate rights were provided to the Veteran.  A notice of disagreement was not filed nor was new and material evidence received within one year showing a chronic disability, and the decision became final.  38 C.F.R. §§ 3.104, 3.156(b).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156(a).  

The Veteran filed a claim to reopen her claims in May 2003.  She asserted that she had foot and leg pain, joint pain and inflammation that was aggravated during her military service.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Accordingly, the claim to reopen is construed as requesting that VA reopen the previously denied claims involving the stress fractures of her feet and pes cavus.  Accordingly, the issue has been recharacterized as reflected on the title page, which will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons. 

In this case, the Veteran's current claim for service connection for foot pain is based on the same factual basis as the previously claimed stress fractures, bilateral second tarsal, metatarsal junctions and pes cavus, therefore, new and material evidence is necessary to reopen the claims.  Boggs, supra.  

While the RO appeared to reopen the claims in the October 2011 supplemental statement of the case, that determination is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The evidence of record at the time of the April 1998 rating decision included the Veteran's service treatment records (STRs).  STRs include an October 1994 report of left foot trauma.  Later in October 1994 the Veteran complained of pain with weight bearing.  The diagnosis was metatarsal stress fracture.  She was instructed to have a nonweight bearing left foot and placed on 10 days using crutches.  In November 1994, the Veteran was instructed to continue using crutches for her diagnosed bilateral metatarsal stress fracture.  A November 1994 bone scan revealed metatarsal stress fracture.  A December 1994 note showed that she had residual minimal edema over the second and third metatarsals.  The diagnosis was metatarsal stress fracture in the left foot.  She was instructed to discontinue use of crutches but was still on profile.  A January 1995 physical standards board examination revealed the Veteran had diffuse tenderness on palpation of the second, third, fourth, and fifth metatarsals shafts, bilaterally.  The impression was mild to moderate pes cavus, bilaterally, symptomatic, existed prior to service.  The physician found that the Veteran's bilateral foot discomfort would resolve with resolution of repetitive stress.  Due to the chronicity of her condition, she was recommended to be discharged for her condition that existed prior to service.  

The evidence submitted since the April 1998 rating decision denying service connection includes a May 2003 complaint of claw foot.  In May 2003 the Veteran also complained of left foot pain and difficulty walking.  She was diagnosed with residual metatarsus adductus (foot deformity).  A May 2003 neurological evaluation showed that the Veteran complained of pain in both feet.  In an October 2004 statement, the Veteran also indicated that since her discharge, she has been seen for her feet whenever medical insurance has been available to her.  In a February 2005 statement, the Veteran indicated that her injuries that she incurred in service have been on-going.  Additionally, the Veteran contends that her stress fractures, bilateral second tarsal, metatarsal junctions are secondary to her service-connected posttraumatic stress disorder (PTSD).  

This theory of entitlement was not addressed at the time of the previous denial.  The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The Veteran's statements that she had an injury in service that resulted in on-going problems constitute new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing her with a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claim for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 


Bilateral shin splints

In a rating decision dated in April 1998, the RO denied service connection for bilateral shin splints finding that there were no complaints or diagnosis in STRs related to shin splints.  Notice of the decision and of her appellate rights was provided in April 1998.  A notice of disagreement was not filed nor was new and material evidence received within one year showing linking her current claimed bilateral shin splints to service, and the decision became final.  38 C.F.R. §§ 3.104, 3.156(b).  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156(a).  

The Veteran filed a claim to reopen in May 2003.  

In this case, the Veteran's current claim for service connection for bilateral shin splints is based on the same factual basis as the previously claimed bilateral shin splints, therefore, new and material evidence is necessary to reopen the claims.  Boggs, supra.  

While the RO appeared to reopen the claim in the October 2011 supplemental statement of the case, that determination is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Jackson, supra; Barnett, supra.

The evidence of record at the time of the April 1998 rating decision included the Veteran's STRs.  STRs showed that the Veteran reported she had hairline fractures on the shins in October 1994.  In a November 1994 the Veteran was tender to palpation over her tibia, bilaterally.  

The evidence submitted since the April 1998 rating decision denying service connection includes a May 2003 complaint of shin splints.  A May 2003 neurological evaluation showed that the Veteran complained of her legs locking up, causing her to fall.  Private medical records show that the Veteran has complained of shin splints, difficulty walking, and used a wheelchair.  In an October 2004 statement, the Veteran also indicated that since her discharge, she has been seen for her medical conditions whenever medical insurance has been available to her.  In a February 2005 statement, the Veteran indicated that her injuries incurred in service have been on-going.  Additionally, the Veteran contents that her bilateral shin splints are secondary to her service-connected PTSD.  

This theory of entitlement was not addressed at the time of the previous denial.  The Veteran essentially reports continuity of symptoms since service.  The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The new evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing her with a VA examination.  See Shade, supra.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claim for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the petition to reopen the Veteran's claims for service connection for a bilateral foot condition, previously claimed as stress fractures, bilateral second tarsal, metatarsal junctions and pes cavus is granted and, to that extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for bilateral shin splints is granted and, to that extent only, the appeal is granted.


REMAND

Stress fractures, pes cavus & bilateral shin splints

Having reopened the Veteran's claim for service connection for stress fractures, bilateral second tarsal, metatarsal junctions, pes cavus, and bilateral shin splints, the Board has jurisdiction to review the issues de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claims for service connection must be remanded for further evidentiary development. 

The evidence shows that the Veteran has been diagnosed with multiple feet disorders, including stress fractures, bilateral second tarsal, metatarsal junctions and pes cavus.  In light of the Court's decision in Clemons v. Shinseki, the Board has recharacterized the issue on appeal as entitlement to service connection for a bilateral foot condition, previously claimed as stress fractures, bilateral second tarsal, metatarsal junctions and pes cavus.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

STRs indicate that the Veteran's diagnosis of moderate pes cavus, bilaterally, symptomatic that existed prior to service.  See January 1995 physical standards board examination.  

Claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history of pre-service existence of conditions recorded at the time of examination will be considered together with all other material evidence in determinations as to inception (citing 38 C.F.R. § 3.304(b)).

The Board notes that a congenital or developmental defect generally may not be service-connected as a matter of law; however, service connection may be granted if such a defect is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004). 

In order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  In rebutting the presumption of soundness, records made prior to, during or subsequent to service, concerning the inception of the disease/disorder may be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  Pre-service treatment records have not been associated with the claims file.  Upon remand, these records should be obtained and associated with the Veteran's file.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

The Veteran has not been afforded a VA examination but STRs include references to relevant symptoms and diagnoses, the Veteran has reported continuity of symptomatology and private medical records show the Veteran has been treated for bilateral feet and leg complaints.  Therefore, the Board finds that the Veteran should be afforded a VA examination in order to determine the current nature and etiology of her bilateral foot disorder, to include whether her pes cavus is a congenital or developmental defect and if so, whether such a defect was subject to a superimposed disease or injury during service that resulted in additional disability.  If either disorder is not a defect, then it should be determined whether such disorder clearly and unmistakable pre-existed service and were not aggravated thereby.  If not, the examiner should address whether such disorder and the stress fractures at least as likely began in or are related to service.  The Veteran should also be accorded a VA examination to address the etiology of her claimed bilateral shin disorder.

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Here, as the Veteran is service-connected for PTSD and the Veteran claims that her foot disabilities are secondary to PTSD, the VA examiner should provide an opinion as to whether it is at least as likely as not that such service-connected disability caused or aggravated her bilateral second tarsal, metatarsal junctions, pes cavus, and bilateral shin splints.  38 C.F.R. § 3.159(c)(4).  On remand, notice pursuant to the Veterans Claims Assistance Act concerning how to substantiate a claim for service connection as secondary to a service-connected disability should also be provided. 

Seizure disorder & asthma

The Board also notes that the Veteran's claims for entitlement to service connection for a seizure disorder and asthma were previously remanded by the Board in December 2007 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

In February 2012, the Veteran's representative requested that her claims for service connection also be considered as secondary to the newly service-connected PTSD.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon, supra.  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  The Veteran has not been afforded a VA examination for seizures or asthma.  In addition to the above argument, she also asserts that she first experienced seizures in service and that her pre-existing asthma was aggravated by service.  The Veteran should be accorded a VA examination to address the etiology of any seizure condition and asthma condition present.  38 C.F.R. § 3.327. 

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj, supra; see also Robinson, supra.  Here, as the Veteran is service-connected for PTSD, the VA examiner should provide an opinion as to whether it is at least as likely as not that such service-connected disability caused or aggravated her seizure disorder and asthma.  38 C.F.R. § 3.159(c)(4).

The Veteran indicated that she sought treatment as a dependent at Branch Medical Clinic, dating from 1992 to 1998.  Furthermore, it is noted that the Veteran authorized the release of records from the Naval Hospital of Jacksonville, dated in 1998, to VA.  When the RO attempted to obtain the records, the reply from the Naval Hospital in July 2003 reflected no record on file for the Veteran.  Since the claims file is being returned it should be updated to include medical records from these facilities and recent VA treatment records dating from April 22, 2008.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, it is noted that the Veteran authorized the release of records from Harbor Pines, dating in 2002, to VA.  A review of the Veteran's file indicates that these records are not included in the Veteran's file.  To the extent that it is unclear if there are any additional records that have not yet been submitted, the Veteran should again be requested to provide or authorize VA to obtain such records.   

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Provide notice to the Veteran pursuant to the Veterans Claims Assistance Act concerning how to substantiate her claims for service connection as secondary to the service-connected PTSD.  

2.  Ask the Veteran to provide or identify any medical records pertaining to her claims that are not already associated with the claims folder, to include records from Harbor Pines.  She should also be asked for the dates of treatment and names and addresses of all providers, including hospitals/emergency treatment providers, that provided treatment for her feet and asthma prior to the Veteran's entry into active military service.  Then attempt to obtain any identified records, provided that the necessary authorization forms are completed.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Associate with the record VA medical treatment records pertaining to the Veteran dating from April 22, 2008.  

4.  The RO/AMC should also request any hospital records pertaining to the Veteran as a dependent from the Branch Medical Clinic, dating from 1992 to 1998; and the Naval Hospital of Jacksonville, dated in 1998.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and her representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  After the above has been accomplished, schedule the Veteran for a VA examination to ascertain the nature and etiology of her claimed asthma.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, did asthma clearly and unmistakably (i.e., undebatably) pre-exist her entry into active duty?  If so, is it clear and unmistakable (i.e., undebatable) that the Veteran's pre-existing asthma did not undergo a permanent increase in the underlying pathology during service (i.e., was not permanently aggravated during service)? 

If there was an increase in severity of the Veteran's asthma during service, is it clear and unmistakable (i.e., undebatable) that the increase was due to the natural progress of the disease?  

If the above responses are negative, the examiner should opine as to whether it is at least as likely as not that the Veteran's current asthma began in or is related to service?

Also, is asthma at least as likely as not caused by or due to her service-connected PTSD.

Finally, is it at least as likely as not that asthma is aggravated (i.e., increased in severity) by service-connected PTSD.    

A complete rationale must be provided for all opinions.

6.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of her claimed seizure disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's seizure disorder began in or is related to service.  

Also, is a seizure disorder at least as likely as not caused by or due to her service-connected PTSD.

Finally, is it at least as likely as not that a seizure disorder is aggravated (i.e., increased in severity) by service-connected PTSD.    

A complete rationale must be provided for all opinions.

7.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of her bilateral foot disorder to include stress fractures, bilateral second metatarsal and pes cavus.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should identify all feet disorders found to be present.  

The examiner is asked to express an opinion as to whether the pes cavus is a congenital/developmental defect.  [Note:  a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  If the examiner determines that the pes cavus is a congenital/developmental defect, the examiner is asked to indicate whether there was a superimposed disease or injury in service that resulted in additional disability.

If the examiner determines that the Veteran's pes cavus is not a defect, the examiner should offer an opinion as to whether such disorder clearly and unmistakably (i.e., undebatably) pre-existed her entry into active duty?  

If so, is it clear and unmistakable (i.e., undebatable) that the Veteran's pre-existing pes cavus did not undergo a permanent increase in the underlying pathology during service (i.e., was not permanently aggravated during service)?  

If there was an increase in severity of the Veteran's feet disorder during service, is it clear and unmistakable (i.e., undebatable) that the increase was due to the natural progress of the disease?  

If the above responses are negative, then the examiner should opine as to whether it is at least as likely as not that the Veteran's current pes cavus began in or is related to service?

In addition, the examiner, is also requested to express an opinion as to whether is it at least as likely as not (50 percent probability or greater) that current stress fractures and/or residuals of stress fractures and any other foot disability shown began in or is related to the Veteran's military service.  

Also, are any current foot disabilities at least as likely as not caused by or due to her service-connected PTSD.

Is it at least as likely as not that any current foot disabilities are aggravated (i.e., increased in severity) by service-connected PTSD.    

8.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of her claimed bilateral shin disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner, is requested to express an opinion as to whether is it at least as likely as not (50 percent probability or greater) that any current bilateral shin disorder began in or is related to the Veteran's military service.  

Also, is a bilateral shin disorder at least as likely as not caused by or due to her service-connected PTSD.

Finally, is it at least as likely as not that a bilateral shin disorder is aggravated (i.e., increased in severity) by service-connected PTSD.    

A complete rationale must be provided for all opinions.

9.  Ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a Supplemental Statement of the Case (SSOC) in accordance with 38 C.F.R. § 19.31(b)(1), which addresses whether secondary service connection is warranted pursuant to 38 C.F.R. § 3.310.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


